Stern, J.,
Dissenting. Even though the United States Supreme Court has not yet decided whether Argersinger v. Hamlin (1972), 407 U. S. 25, is to have retrospective application, I am of the opinion that the constitutional right to have appointed counsel at state expense in criminal trials, as held in Gideon v. Wainwright (1963), 372 U. S. 335, is so fundamental in our system of criminal jurisprudence that the pronouncement on this subject in Gideon pertains to Argersinger. I would reverse the judgment of the Court of Appeals. See dissent by O’Neill, C. J., in State v. Leroy (1972), 30 Ohio St. 2d 138, 145; Lovelace v. Haskins (C. A. 6), decided March 21, 1973; Henderson v. Maxwell (1964), 176 Ohio St. 187; Henderson v. Cardwell (C. A. 6, 1970), 426 F. 2d 150; Woodall v. Neil (C. A. 6, 1971), 444 F. 2d 92; Goodwin v. Cardwell (C. A. 6, 1970), 432 F. 2d 521.
O ’Neill, C. J., and W. Brown, J., concur in the foregoing dissenting opinion.